IN THE SUPREME COURT OF PENNSYLVANIA

     IN RE: REESTABLISHMENT OF THE                 :   NO. 494
     MAGISTERIAL DISTRICTS WITHIN THE              :
     6th JUDICIAL DISTRICT OF THE                  :   MAGISTERIAL RULES DOCKET
     COMMONWEALTH OF PENNSYLVANIA                  :




                                                 ORDER

    PER CURIAM

           AND NOW, this 28th day of June 2022, upon consideration of the Petition to

    Reestablish the Magisterial Districts of the 6th Judicial District (Erie County) of the

    Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

    Petition, which provides for the reestablishment of the Magisterial Districts within Erie

    County as they currently exist, to be effective immediately, is granted.


    Said Magisterial Districts will be reestablished as follows:


Magisterial District 06-1-01                               City of Erie (Ward 1) &
Magisterial District Judge Suzanne C. Mack                 (Ward 4 – Voting Districts 1 & 6)



Magisterial District 06-1-02                               City of Erie (Ward 2)
Magisterial District Judge Edward M. Wilson



Magisterial District 06-1-03                               City of Erie (Ward 3) &
Magisterial District Judge Thomas Carney                   (Ward 4 – Voting Districts 2, 3, 4, 7,
                                                           8, and 9)


Magisterial District 06-1-04                               City of Erie (Ward 5)
Magisterial District Judge Paul A. Bizzaro
Magisterial District 06-1-05                           City of Erie (Ward 6)
Magisterial District Judge Timothy S. Beveridge



Magisterial District 06-2-02                           Millcreek Township (Voting Districts
Magisterial District Judge Laurie A. Weiss Mikielski   3-10, 13-17, and 22-24)



Magisterial District 06-2-04                           Amity Township
Magisterial District Judge Denise M. Buell             Concord Township
                                                       Corry City
                                                       Elgin Borough
                                                       Union City Borough
                                                       Union Township
                                                       Wayne Township

Magisterial District 06-3-01                           Harborcreek Township
Magisterial District Judge Lisa R. Ferrick             Lawrence Park Township
                                                       Wesleyville Borough


Magisterial District 06-3-02                           Greenfield Township
Magisterial District Judge Scott B. Hammer             North East Borough
                                                       North East Township


Magisterial District 06-3-03                           Greene Township
Magisterial District Judge Susan D. Strohmeyer         Millcreek Township (Voting Districts
                                                       1, 2, 11, 12, 18, 19, 20, and 21)
                                                       Venango Township
                                                       Wattsburg Borough

Magisterial District 06-3-05                           Le Boeuf Township
Magisterial District Judge Brian M. McGowan            Mill Village Borough
                                                       Summit Township
                                                       Waterford Borough
                                                       Waterford Township

Magisterial District 06-3-06                           Edinboro Borough
Magisterial District Judge Denise M. Stuck-Lewis       Fairview Township
                                                       Franklin Township
                                                       McKean Borough
                                                       McKean Township
                                               -2-
                                                        Washington Township




Magisterial District 06-3-08                            Albion Borough
Magisterial District Judge Christopher K. MacKendrick   Conneaut Township
                                                        Cranesville Borough
                                                        Elk Creek Township
                                                        Girard Borough
                                                        Girard Township
                                                        Lake City Borough
                                                        Platea Borough
                                                        Springfield Township




                                             -3-